Citation Nr: 1430236	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits for retroactively adding the appellant as a dependent spouse to the Veteran's award from July 3, 1984 to October 26, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from March 1942 to December 1943.  He died in 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to accrued benefits for retroactively adding the appellant as a dependent spouse to the Veteran's award from July 3, 1984 to October 26, 2010.  

The appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO in September 2012.  A transcript of the proceeding is included in the claims file.  

In addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim number.  Review of the documents in Virtual VA reveals various adjudicatory documents that are essentially duplicative of those contained in the physical claims file or are irrelevant to the issue on appeal.  Further, there are no documents in the Veteran's VBMS file.  

The issue of entitlement to burial benefit has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

FINDINGS OF FACT

1.  The Veteran did not have a claim pending at the time of his death.

2.  The Veteran did not report his marriage to the appellant to VA at any time prior to his death.  


CONCLUSION OF LAW

Accrued benefits for retroactively adding the appellant as a dependent spouse to the Veteran's award from July 3, 1984 to October 26, 2010 are not warranted.  38 U.S.C.A. §§ 1115, 5107, 5110, 5121; 38 C.F.R. §§ 3.155, 3.331, 3.401, 3.1000 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 3.156(a), 3.159, and 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law, and VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Here, because the claim of entitlement to accrued benefits for retroactively adding the appellant as a dependent spouse to the Veteran's award from July 3, 1984 to October 26, 2010, is being denied as a matter of law for reasons that will be explained below, the Board finds that further discussion of the mandates of the VCAA is not required.

In the current appeal, the appellant contends that she is entitled to the retroactive payment of the additional compensation for a dependent spouse on an accrued basis for the period from the date of her marriage to the Veteran-July 3, 1984-to the date of the Veteran's death-October 26, 2010.  Specifically, she asserts that VA never informed the Veteran that he was entitled to additional compensation for a dependent spouse, and because she often spoke to VA representatives on the phone on behalf of the Veteran, they had knowledge of the existence of their marriage.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 C.F.R. § 3.401(b). The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 
Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA's Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his or her death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  

Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  

Here, a November 1972 rating decision awarded the Veteran service connection for depressive reaction and assigned a 30 percent rating, effective from September 18, 1972.  At the time of the award, the Veteran reported that he was divorced.  The Veteran filed a claim for an increased rating in December 1983 that was denied in an August 1984 rating decision.  In his claim for benefits, he again reported that he was divorced.  

In a December 28, 2007 letter, the Veteran was informed of his new monthly rate of compensation and advised to report any changes in marital status immediately.  He did not respond.  

Entitlement to retroactive benefits for the Veteran's dependent spouse from July 3, 1984 until his death in October 2010 is not warranted.  Notably, the Veteran did not have a claim pending at the time of his death.  Additionally, the Veteran had the responsibility to report the status of his dependents promptly and accurately-and the correspondence that he received during his lifetime noted that he should report any dependency changes immediately.  There is no indication in the file that he ever reported his marriage to the appellant to VA.  Moreover, although the appellant spoke to VA representatives on the phone on the Veteran's behalf, it remains the responsibility of a veteran to inform VA of his marital status, and to produce any necessary documentation to support that information.  A phone call is not sufficient.  Accordingly, there is no basis for the award of accrued benefits for retroactively adding the appellant as a dependent spouse to the Veteran's award from July 3, 1984 to October 26, 2010.  

The Board acknowledges the appellant's arguments; but they essentially constitute a theory of equitable relief.  Although the Board is sympathetic to her claim, the Board is without authority to grant the benefits sought on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The law is dispositive of the outcome of this case.  As a matter of law, there is no entitlement to retroactive benefits for the award of a dependency allowance for the Veteran's dependent spouse prior to his death, and the claim must be denied.  Sabonis, supra.  For these reasons, the Board finds that the appeal must be denied.  
ORDER

Accrued benefits for retroactively adding the appellant as a dependent spouse to the Veteran's award from July 3, 1984 to October 26, 2010 are denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


